DISMISS and Opinion Filed February 27, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-00975-CV

                        LAKEITH AMIR-SHARIF, Appellant
                                     V.
                 QUICK TRIP CORPORATION, CHESTER CADIEUX III,
                  COREY VAUGHN, AND EMILY VALKNER, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-09-13818

                              MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Schenck
                                     Opinion by Justice Lang
       By letter dated December 19, 2017, the Court questioned its jurisdiction over this appeal

because the clerk’s record did not contain a final judgment or other appealable order. We

instructed appellant to file a letter brief addressing our concern.

       Generally, this Court has jurisdiction over final judgments and certain interlocutory orders

as authorized by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A

final judgment is one that disposes of all parties and claims. See id.

       In a letter filed on January 23, 2018, appellant acknowledges receipt of this Court’s

December 19th letter. Appellant states in the letter that he has no knowledge of this appeal.

Appellant has not shown there is a final judgment or other appealable order for this Court to review.
Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                 /Douglas S. Lang/
                                                 DOUGLAS S. LANG
                                                 JUSTICE

170975F.P05




                                              –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 LAKEITH AMIR-SHARIF, Appellant                     On Appeal from the 191st Judicial District
                                                    Court, Dallas County, Texas
 No. 05-17-00975-CV         V.                      Trial Court Cause No. DC-09-13818.
                                                    Opinion delivered by Justice Lang. Justices
 QUICK TRIP CORPORATION,                            Fillmore and Schenck participating.
 CHESTER CADIEUX III, COREY
 VAUGHN, AND EMILY VALKNER,
 Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees QUICK TRIP CORPORATION, CHESTER CADIEUX
III, COREY VAUGHN, AND EMILY VALKNER recover their costs of this appeal from
appellant LAKEITH AMIR-SHARIF.


Judgment entered this 27th day of February, 2018.




                                             –3–